Title: From George Washington to Massachusetts Continental Agent in Newburyport, 10 March 1781
From: Washington, George
To: Continental Agent in Newburyport, Massachusetts


                  
                     Dear Sir,
                     New Port March 10th 1781
                  
                  Your letter of the 19th Ulto from Newbury port came safe to hand as did one of an earlier date (I think) for when I requested you to purchase a pair of Epaulets for me at this place—it was on the presumption that there were French sutlers-- or shopkeepers who abounded in them—as this is not the case, It was not my meaning that you should and I am sorry you did give yourself any further trouble about them, especially as I have, since your departure, supplied myself.
                  Although the news of Count D’Estaings success was well held, & corroborated by concurring accts, I fear it wants a foundation—it would have been a most fortunate event if it had proved true.
                  Business brought me to this place on the 6th, and I expect to leave it again (in the course of a day or two) for New Windsor.  I am-- Dr Sir Yr Most Obedt Servt
                  
                     Go: Washington
                  
               